Name: Council Regulation (EEC) No 3157/85 of 11 November 1985 opening, allocating and providing for the administration of a Community tariff quota for rosin, including 'brais rÃ ©sineux' , falling within subheading 38.08 A of the Common Customs Tariff (1986)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 11 . 85 Official Journal of the European Communities No L 300/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3157/85 , of 11 November 1985 opening, allocating and providing for the administration of a Community tariff quota for rosin, including 'brais rÃ ©sineux', falling within subheading 38.08 A of the Common Customs Tariff (1986) THE COUNCIL OF THE EUROPEAN COMMUNITIES, taking into account the new Member States participation, as from 1 March 1986 ; Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission, Whereas it is in particular necessary to ensure for all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted application of the rate laid down for that quota to all imports of the product concerned into all Member States until the quota has been used up ; whereas, having regard to the above principles, the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas, in order to reflect as accurately as possible the true trend of the market in the product in question, such allocation should be in propor ­ tion to the requirements of the Member States, calculated by reference to the statistics for imports from non-pref ­ erential third countries over a representative reference period and also to the economic outlook for the quota period in question ; whereas however, the new Member States' participation can initially be confined to the possible application of the provisions in Article 2 (4) ; Whereas production in the Community of rosin falling within subheading 38.08 A of the Common Customs Tariff is currently insufficient to meet the requirements of the processing industries in the Community ; whereas, consequently, Community supplies of products of this type currently depend in part on imports from third countries ; whereas the most urgent Community require ­ ments for the product in question should be met im ­ mediately on the most . favourable terms ; whereas a nil duty Community tariff quota should therefore be opened within the limits of an appropriate amount ; whereas, in order not to jeopardize the balance of the market for this product and to ensure parallel development in outlets for Community production and satisfactory security of supplies for user industries, the volume of the Commu ­ nity tariff quota should be fixed at 8 000 tonnes ; whereas, therefore, the tariff quota in question should be opened on 1 January 1986 and allocated among Member States, Whereas, on the basis of the statistics at present available, imports into the Community of Ten in 1982, 1983 and 1984 of the product concerned, coming from third coun ­ tries which do not benefit from an equivalent preferential tariff arrangement, have developed as follows and repre ­ sent the following percentages of total imports into the Community : Member States 1982 1983 1984 tonnes % tonnes % tonnes % Benelux 1 120 16,82 1 393 20,63 975 17,87 Denmark 213 3,20 269 3,99 58 1,06 Germany 3 105 46,62 1 929 28,58 1 771 32,47 Greece 0 0 0 0 3 0,05 France 213 3,20 814 12,05 32 0,59 Ireland 0 0 16 0,23 162 2,97 Italy 120 1,80 467 6,92 301 5,52 United Kingdom 1 889 28,36 1 863 27,60 2 153 39,47 No L 300/2 Official Journal of the European Communities 14. 11 . 85 HAS ADOPTED THIS REGULATION :Whereas, taking into account these figures and the fore ­ seeable development of the product concerned during 1986 the initial shares may be fixed approximately at the following percentages : Benelux Denmark Germany Greece France Ireland Italy United Kingdom 22,50, 2,37, 32,17, 0,03, 10,03, 0,66, 3,98, 28,26. Article 1 1 . From 1 January to 31 December 1986 the Common Customs Tariff duty for rosin, including 'brais resineux', falling within subheading 38.08 A, shall be totally suspended within the limits of a Community tariff quota of 8 000 tonnes. 2. Imports of the product in question may not be charged against this tariff quota if they are already free of customs duties under other preferential tariff arrange ­ ments. 3. Within the limits of this tariff quota, Spain and Portugal shall apply duties calculated in accordance with the relevant provisions laid down in the Act of Accession of Spain and Portugal . Whereas, in order to take into account import trends for the product concerned in the various Member States, the quota amount should be divided into two instalments, the first being shared among the Member States of the Community of Ten and the second constituting a reserve to cover at a later date the requirements of those Member States which have used up their initial quota share as well as those of the new Member States ; whereas, in order to give importers in each Member State a certain degree of security, the first instalment of the Community quota might under the circumstances be fixed at approximately 94 % of the quota volume ; Article 2 1 . The tariff quota referred to in Article 1 ( 1 ) shall be divided into two instalments. 2. The first instalment, amounting to 7 600 tonnes, shall be shared among the Member States of the Commu ­ nity of Ten ; the shares which, subject to Article 5, shall be valid until 31 December 1986 shall be as follows : (tonnes) 1 710, 180, 2 445, 2, 762, 50, 303, 2 148 . Benelux Denmark Germany Greece ­ France Ireland Italy United Kingdom Whereas the Member States initial shares may be used up at different times ; whereas, in order to take this fact into account and avoid any break in continuity, any Member State which has almost used up its initial quota share should draw an additional share from the reserve ; whereas this must be done by each Member State as and when each of its additional shares is almost used up, and repeated as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period ; whereas this method of administration requires close cooperation between the Member States and the Commission, and the latter must be in a position to monitor the extent to which the quota volume has been used up and to inform the Member States thereof ; 3 . The second instalment of 400 tonnes shall constitute the reserve . 4. If, from 1 March 1986, an importer notes an immi ­ nent importation of the product in question in Spain or Portugal and requests the benefit of the quota, the Member State concerned shall, by notifying the Commis ­ sion, draw an amount corresponding to its requirements to the extent that the available balance of the reserve so permits . Whereas if, at a given date in the quota period, a substan ­ tial quantity remains unused, it is essential that that Member State should return a significant proportion to the reserve to prevent a part of any tariff quota from remaining unused in one Member State when it could be used in others : Article 3 1 . If 90 % or more of any Member State's initial share as specified in Article 2 (2), or 90 % of that share minus the portion returned to the reserve where Article 5 has been applied, has been used up, then, to the extent permitted by the amount of the reserve, that Member State shall forthwith, by notifying the Commission, draw a second share equal to 5 % of its initial share, rounded up where necessary to the next unit. Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any measure concerning the adminis ­ tration of the quota shares allocated to that economic union may be carried out by any of its members, 14. 11 . 85 Official Journal of the European Communities No L 300/3 2. If, after its initial share has been used up, 90 % or more of the second share drawn by a Member State has been used up, then, to the extent permitted by the amount of the reserve, that Member State shall, in accor ­ dance with the conditions laid down in paragraph 1 , draw a third share equal to 2,5 % of its initial share . 3 . If, after its second share has been used up, 90 % or more of the third share drawn by a Member State has been used up, that Member State shall, in accordance with the conditions laid down in paragraph 1 , draw a fourth share equal to the third. This process shall continue until the reserve is used up. 4. By way of derogation from paragraphs 1 , 2 and 3, a Member State may draw shares smaller than those fixed in those paragraphs if there is reason to believe that they might not be used up. It shall inform the Commission of its reasons for applying this paragraph . Article 4 Additional shares drawn pursuant to Article 3 shall be valid until 31 December 1986. Article 5 The Member States shall return to the reserve, not later than 1 October 1986, the unused portion of their initial share which, on 15 September 1986, is in excess pf 20 % of the initial volume. They may return a larger quantity if there are grounds for believing that this quantity may not be used. The Member States shall notify the Commission, not later than 1 October 1986, of the total quantities of the products in question imported up to 15 September 1986 and charged against the tariff quotas and of any quantity of the initial shares returned to the reserve . Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and, as soon as it is notified, inform each Member State of the extent to which the reserves have been used up. It shall inform the Member States, not later than 5 Ocotber 1986, of the amount in the reserve after quanti ­ ties have been returned thereto pursuant to Article 5. It shall ensure that the drawing which exhausts any reserve does not exceed the balance available and, to this end, notify the amount of that balance to the Member State making the last drawing. Article 7 1 . The Member States shall take all measures necessary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumulated shares of the tariff quota. 2. The Member States shall ensure that importers of the products in question have free access to the shares allocated to them. 3 . The Member States shall charge the imports of the products concerned against their shares as and when the product is entered with customs authorities for free circu ­ lation . 4. The extent to which a Member State has used up its shares shall be determined on the basis of the imports charged under the conditions set in paragraph 3 . Article 8 At the Commission's request, the Member States shall inform it of imports actually charged against their shares. Article 9 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 10 This Regulation shall enter into force on 1 January 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 November 1985. For the Council The President M. SCHLECHTER